Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page1lof6 Pageid#: 3

Herbert L, Stagieron

Plaintiff(s),

Vv

Defendant(s).
(Enter the full name(s) of ALL parties in this lawsuit.
Please attach additional sheets if necessary),

PARTIES

1, List all Plaintiffs. State the full name of the Plaintiff, addrest a
Do the same for any additional Plaintiffs.

a.

AStty holdings comedy
LLZ. 4 “

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
wv: {G__ DIVISION

“OAR Li pu3:d5

Civil Action No.: AAI CN- 000G0

(To be assigned by Clerk of District Court}

i

CLERK'S OFFICE U.S. DIST. COURT
AT HARRISONBURG, VA
FILED

COMPLAINT MAR 11 2021

tL a
MY CREBK

nd/telephone number.

prey

  

D

were,

Plaintiff No. 1

Name: Herbert Lée, | 5 Ig 1é+an . _
Address: A)Q CAE, Mer | Sf

Telephone Number: SkO ~ S 60-615 }

Plaintiff No. 2

 

 

 

 

 

Name:

 

Address:

 

Telephone Number:

 
-* Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page 20f6 Pageid#: 4

2. List all Defendants. State the full name of the Defendant, even if that Defendant is a
government agency, an organization, a corporation, or an individual. Include the
address where each Defendant may be served. Make sure that the Defendant(s) listed
below are identical to those contained in the above caption of the complaint.

a. Defendant No. 1
Name: ASk holdings Company LL C
Address: \s8 hard &ctabbk LaNe De, Chapradua, Nu
lO5qy

b. Defendant No. 2

wove Oech Reil Cdtsinet Manaac
Address: \35 hat Si tab bie Lave Dr, Chop hag ua (05 1

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE PROVIDE THEIR
NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER. ,
Check here if additional sheets of paper are attached: []

Please label the attached sheets of Paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.c., 2.d., ete.).

JURISDICTION eo
tf
7

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in

federal court: cases involving a federal question and cases involving diversity of citizenship of vA

the parties. Under 28 U.S.C. § 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a

diversity of citizenship case. Federal courts also have jurisdiction over cases where the United
States is a Defendant.

3. What is the basis for federal court jurisdiction?

Mederal Question [_|Diversity of Citizenship L_JGovernment Defendant

4. If the basis for jurisdiction is Federal Question, which Federal Constitution, statutory or
treaty right is at issue? List all that apply.

Discrimioon leading Fo_lwftong Fis tering Adi Hon,

+ UNeHudl Pag,

 
* Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page 30f6 Pageid#: 5

5. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of
each party? Each Plaintiff must be diverse from each Defendant for diversity

jurisdiction.
Plaintiff No. 1: State of Citizenship:
Plaintiff No. 2: State of Citizenship:

e—~———— es

Defendant No. 1: State of Citizenship:

——

Defendant No. 2: State of Citizenship:

V————

Attach additional sheets of paper as necessary and label this information as paragraph
5. Check here if additional sheets of Paper are attached, C]

STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named
in the caption violated the law, and how you were harmed. Do not give any legal arguments or
cite cases or statutes. Each paragraph must be numbered separately, beginning with number 6.
Please write each single set of circumstances in a separately numbered paragraph.

« Duting My EMPlourvenr Tis 4ubsecred

do a" hostile work eovitomor ¢ I told
tetence Fuller Plely of thes Qbour hey/
dere icK Reid Was toting Me, fefefing
Me 49 Cosronnats the 419 Hoek analy
Bay” duting + after yy e0 Plug més
Astra nS O Company Laie tO Pf0tece “he duping
August Oh 030, L LOS Attacked bg O
home jess man ater AS King | Py {tore Mul tile
HMes 49 OSSi¢h boy uid Lialé thrdwn
Qn_(ne outing. a fanderhic Causing me to

Cofend my sat lading +0. my themes

 
* Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page 4of6 Pageid#: 6

T have video avidenoa or Poll de
Me areal The company. failed to Phorer
re deg {uy Lovit ON top of Ad} pra King
all CuStorne aac Mosk, ) Was calle}

2 ANgty Peso Lot having Lo JePon))
Piselt Lint, tne, Conan samt Cae
Peet Waheed A uealk ¢ & hart befoy
Tes AGE fil) ey Ca)led pe. 1 Sats L
Aas nas Altowstd lack in S406 betayse
hacident Was Not a Goad. looK. L fag)

lie Twas los GO because Df M6 MAKing
Con lait Bboy L bhe {dach Pfabl en,

bey, bod enor of (ne OAsKing far
O Role, T wos one OF ine top

6 hotes 3 in the COLA Ny dT U/sGs

Qe ting Pihid Way less than Under Pec Focrnin
Lore, mandy 0%, Live, been hasti te \ize
‘doko the Eola toil Ye loss op

My “ob Wos + 7 Nave betn orn BI

xO Cal. aM Playin Sinléy

 

 

 

—K

 

 

 
* Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page5of6 Pageid#: 7

Attach additional sheets of paper as necessary and label them as Additional Facts and

continue to number the Paragraphs consecutively. Check here if additional sheets of paper
are attached. [_ |

REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation, if any,
you are seeking.

Lam askidd for 20000 eof OMotng)
at , 105] bh, 1OSE Vacation bi by
Lut bonuses ecomph Ss.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Soe, Case 5:21-cv-00020-TTC Document 2 Filed 03/11/21 Page 6of6 Pageid#: 8

DEMAND FOR JURY TRIAL: wes. INTe)

Signed this LP Pay of MACE h , 263,

Signature of Plaintiff No. 1_

Signature of Plaintiff No. 2

 

NOTE: All Plaintiffs named in the caption of the complaint must date and sign the complaint.
Attach additional sheets of paper as necessary.
